Citation Nr: 1601125	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  13-12 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea, claimed as secondary to the service connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for benign prostate hypertrophy (claimed as enlarged prostate), claimed as secondary to the service connected PTSD. 

3.  Entitlement to service connection for venous insufficiency with stasis, right lower extremity (claimed as bilateral circulatory condition of legs), claimed as secondary to the service connected PTSD.

4.  Entitlement to service connection for venous insufficiency with stasis, left lower extremity (claimed as bilateral circulatory condition of legs), claimed as secondary to the service connected PTSD.

5.  Entitlement to service connection for a heart disorder, to include a heart attack, claimed as secondary to the service connected PTSD.

6.  Entitlement to service connection for residuals of fracture, pinky and ring fingers right hand, claimed as secondary to the service connected PTSD.

7.  Entitlement to service connection for residuals of fracture, 4th and 5th toes right foot, claimed as secondary to the service connected PTSD.

8.  Entitlement to service connection for a disability manifested by morbid obesity, claimed as secondary to the service connected PTSD.

9.  Entitlement to an initial rating higher than 10 percent disabling for hypertension. 

10.  Entitlement to special monthly compensation based on the need for aid and attendance or housebound status.  

11.  Entitlement to automobile and adaptive equipment or adaptive equipment only.

12.  Entitlement to specially adapted housing.

13.  Entitlement to a special home adaptation grant.  

14.  Whether debt created by overpayment was valid. 


REPRESENTATION

Veteran represented by:	Karl Kazmierczak, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter 



ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1988 to April 1993.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran appeared at a hearing before the undersigned in August 2015.  A transcript of the hearing is of record.  

The issue regarding validity of debt is being dismissed; the remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In July 2012 correspondence, the Veteran withdrew from appellate consideration the claim of whether debt created by overpayment was valid.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of whether the debt created by overpayment was valid have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.204, 20.1404 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his/her authorized representative.  38 C.F.R. § 20.204.  

In correspondence received in July 2012, the Veteran withdrew the appeal of whether debt created by overpayment was valid.  He expressed that the overpayment had been paid off and that wished to withdraw the appeal.  The Board finds that his statement qualifies as a valid withdrawal of the appeal in accordance with the provisions of 38 C.F.R. § 20.204.   

In light of the Veteran's withdrawal of the appeal, there remains no allegation of error of fact or law for appellate consideration as to this issue.  Therefore, the Board does not have jurisdiction to review it.  Hence, this claim is dismissed.


ORDER

The appeal of whether the debt created by overpayment was valid is dismissed.  


REMAND

The Veteran appeals the denial of service connection for sleep apnea, benign prostate hypertrophy, venous insufficiency of the lower extremities, heart disorder, residuals of fractures to the pinky and ring fingers of the right hand and the 4th and 5th toes of the right foot, and a disability manifested by morbid obesity.  He claims his disabilities were caused and/or aggravated by his service connected PTSD.  

To that end, the Veteran claims that he is obese and has venous insufficiency because his PTSD limits his mobility which prevents him from exercising.  His prostate issue he claims is also due to his limited mobility caused by his PTSD.  The Veteran claims that there is a documented link between PTSD and sleep apnea, and that he had a heart attack while coming out of a PTSD daydream.  According to the Veteran, he broke his fingers and toes after running into the television.  He stated that his nephew banged on his door and as he thought he was in combat he ran into the television breaking his toes and fingers.  

In a November 2010 VA examination report, the VA examiner noted that because of travel issues she could not see the Veteran for the entire examination but that she saw the Veteran for what she could fit into the remaining allotted time for his appointment.  She was only able to address the Veteran's sleep apnea.  She noted that there was no evidence to conclude that the Veteran had sleep apnea during service and that PTSD has not been shown to cause sleep apnea.  She could not render an opinion as to whether the Veteran's PTSD caused and/or aggravated his sleep apnea without speculation as studies/medical evidence at that time was insufficient to draw such a conclusion she stated.  

In a March 2011 VA examination, it was opined that the Veteran's prostate disability was not related to his PTSD.

Although the Veteran has been afforded VA examinations addressing some of the issues discussed above, the Board finds that the opinions are inadequate and further development is needed.  The November 2010 VA examiner could not render an etiology opinion as to the relation between the Veteran's PTSD and his sleep apnea, if any, without resort to speculation.  It is also noted that the March 2011 VA examiner failed to provide a sufficient reasoning/rationale for the opinion that the Veteran's prostate disability was not related to his PTSD.  He also did not address the issue of whether the service connected PTSD could have aggravated the Veteran's prostate issues.  

In light of the Veteran's assertions and the inadequate opinions of record, another medical opinion is necessary.  Further examinations are also necessary.  

The Veteran is a Persian Gulf veteran for purposes of 38 C.F.R. § 3.317 (2015).  He is also claiming that he suffers from cardiovascular signs or symptoms, which can be considered signs or symptoms of undiagnosed illness.  Id.  An examination and opinion is necessary prior to resolving this issue.  

The Veteran has also indicated that his hypertension has increased in severity since his last VA examination in March 2011.  To ensure that the record reflects the current severity of the Veteran's hypertension, another examination is warranted.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

On remand, ongoing VA and private medical records should also be obtained.

In an August 2015 brief submitted by the Veteran's attorney it was noted that copies of two medical examinations and three journal articles were attached for review.  While the waiver of regional office consideration was attached to the correspondence, the journal articles and medical examinations were not.  On remand, the Veteran's attorney should be asked to resubmit the information. 

The issues of entitlement to special monthly compensation based on the need for aid and attendance or housebound status, entitlement to automobile and adaptive equipment or adaptive equipment only, entitlement to specially adapted housing, and entitlement to a special home adaptation grant are inextricably intertwined with the above issues.  Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  As such, appellate action on these claims, at this juncture, would be premature.  A remand is therefore warranted for these issues as well.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran's attorney and request that he resubmit the information, to include the journal articles and medical examinations, cited in the brief he submitted in August 2015.  

2.  Obtain and associate with the record any outstanding VA outpatient treatment records related to the remaining claims on appeal.  Ask the Veteran to authorize VA to obtain any outstanding and relevant private treatment records relevant to his claims.  All attempts to procure such records must be documented in the file.  

3.  Obtain a medical opinion from a VA physician.  The physician should review the claims file, to include the files in VBMS and Virtual VA.  If the physician determines that an examination is necessary before providing a medical opinion then such should be arranged.  

In regards to the claimed sleep apnea, benign prostate hypertrophy, venous insufficiency of the lower extremities, and residuals of fractures to the pinky and ring fingers of the right hand and the 4th and 5th toes of the right foot, the physician is asked to address the following.  

(a) Is it at least as likely as not (50 percent probability or more) that any diagnosed disability had its onset in or is otherwise related to military service?
(b) Is it at least as likely as not (50 percent probability or more) that any diagnosed disability was caused by the Veteran's service-connected PTSD?  
(c) Is it at least as likely as not (50 percent probability or more) that any diagnosed disability was aggravated (permanently worsened) by the Veteran's service-connected PTSD?  If aggravation is found, the physician should identify the baseline level of severity of the nonservice-connected disorder as established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  

A complete, well-reasoned rationale must be provided for all opinions offered.  

4.  Schedule a VA examination to determine the nature and etiology of any heart disorder, to include whether the Veteran suffers from an undiagnosed illness.   The examiner must be provided access to the Veteran's claims folder, to include VBMS and Virtual VA.  After examination of the Veteran, the examiner is asked to address the following.  

(a) Does the Veteran have a diagnosable heart disorder?
(b) If the Veteran has a diagnosable heart disorder, is it at least as likely as not (50 percent or greater probability) that the disability:
i. Had its onset in, or is otherwise related to his military service?
ii. Was caused by the Veteran's service-connected PTSD? 
iii. Was aggravated (permanently worsened) by the Veteran's service-connected PTSD?  If aggravation is found, the physician should identify the baseline level of severity of the heart disorder as established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the heart disorder. 
(c) If the Veteran does not have a diagnosable heart disorder, please detail the symptoms the Veteran complains of and specifically note if there are objective indications of chronic disability.

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification

A complete, well-reasoned rationale must be provided for all opinions offered.

5.  Schedule a VA examination to determine the current severity of the Veteran's hypertension.  The examiner must be provided access to the Veteran's claims folder, to include VBMS and Virtual VA.  In accordance with the latest worksheets for rating hypertension, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints and the nature and extent of his disability.  A complete rationale for any opinions expressed must be provided.

6.  The AOJ must ensure that all medical examination reports and opinions fully comply with this remand and the questions presented.  If any report is insufficient in any manner it must be returned to the examiner for necessary corrective action, as appropriate. 

7.  Thereafter, readjudicate the issues on appeal to include the issues of entitlement to special monthly compensation based on the need for aid and attendance or housebound status, entitlement to automobile and adaptive equipment or adaptive equipment only, entitlement to specially adapted housing and entitlement to a special home adaptation grant.  If any benefit sought on appeal remains denied, the Veteran and his representative must be provided with a supplemental statement of the case.  An appropriate period of time must then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


